KeewiN, J.
The first question presented is whether this court should take jurisdiction of the case. It is quite obvious that the case is one of private interest. The plaintiff desires to have 120 acres of his land relieved from the burden of indebtedness to the trust fund. It appears from the record that the trust fund is secure.whether the 120 acres are detached or not, because the balance of the property is ample security.
We cannot see from the record that the public has such an interest in the controversy, as to require this court to take original jurisdiction of the case. We think the instant case does not fall within the rule of any of the cases cited by *470plaintiff. This court in the Income Tax Cases, 148 Wis. 456, 134 N. W. 673, 135 N. W. 164, reviewed, at length the cases in which this court had exercised original jurisdiction, and on page 498 lays down the rule as to what cases it will take original jurisdiction of.
This case does not fall within any of the cases there referred to-unless it be a case where “a state officer declines to perform a ministerial duty, in the performance of which the people at large have a material interest.” It seems plain that the people at large have no material interest in the case before us. Whether the property of the plaintiff is detached from district No. 1 and attached to school district No. 3 is a matter in which the people at large have no material interest. It follows, therefore, that this court ought not to take original jurisdiction of the instant case.
We desire in passing to call attention of counsel to two propositions: First, Is certiorari the proper remedy? and second, Can it be said upon the undisputed facts in the case that the defendants abused their discretion in refusing consent to change the district boundary ? It would seem on the record before us at least very doubtful whether certiorari is the proper remedy. However, we do not decide either of these propositions, but suggest them for consideration in case of further litigation.
By the Oowrt. — The court declines to take jurisdiction of the case, and the writ is therefore dismissed without prejudice to such other proceedings as the plaintiff may be advised to institute in the proper court. No costs are allowed either party, except that plaintiff pay the clerk’s fees.